Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
2.	This communication is responsive to the RCE filed on 01/18/2022.
3	Claims 1-18 are currently pending in this Office action.

Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


5.	Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claims 1, 7 and 13, these claims recite the limitations of “file-level metadata corresponding to content files captured in the one or more consistent states, wherein the index library includes a plurality of indexes for locating the file metadata corresponding to the content files captured in the one or more consistent states, and the file-level metadata includes information that describes the corresponding content files captured in the one or more consistent states” (emphasis added) (i.e., lines 5-10 of claim 1; lines 7-11 of claim 7; and lines 9-12 of wherein the index library includes a plurality of indexes for locating the file metadata corresponding to the content files captured in the one or more consistent states, and the file-level metadata includes information that describes the corresponding content files captured in the one or more consistent states” due to the confusing nature of wording therein. Clarification is required.
The claims not specifically mentioned above are also rejected by their dependency on a rejected claim. 

Claim Rejections - 35 USC § 103
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	Claims 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 10,303,555 (hereinafter Lee) in view of U.S. 9,594,803 (hereinafter Welton), and further in view of U.S. 2019/0050296 (hereinafter Luo).

backing up and storing one or more consistent states of a virtual machine (VM) (col. 5, lns. 18-36; “The virtualization module 106 facilitates backups of virtual machines along with other virtual machine related tasks,… the virtualization module 106 is assumed to have capability to take snapshots of the VMs 104.”);
after the one or more consistent states of the VM are backed up and stored, using an index library to extract, from the one or more consistent states of the VM, file-level metadata corresponding to content files captured in the one or more consistent states, wherein the index library includes a plurality of indexes for locating the file metadata corresponding to the content files captured in the one or more consistent states, and the file-level metadata includes information that describes the corresponding content files captured in the one or more consistent states (col. 3, lns. 10-34; col. 6, lns. 50-col. 7, lns. 24; col. 8, lns. 34-58; figs. 2B and 3C as shown below; “For example, if a snapshot for a VM is stored in the section of the data store 118 implemented on a particular node 114x then it may be advantageous for the job engine 206x on that node to pull the next snapshot of the VM if that process includes comparing the two snapshots”; “…The snapshot table 226 describes which images make up each snapshot…The image table is an index of images to their location in the data store 118”; and “DMS database 116 also stores metadata information for the data in the data store 118.  The metadata information may include file names, file sizes, permissions for files, and various times such as when the file was created or last modified”; and “In FIG. 3C, the snapshots and images are each represented by a single name… Each of these is composed of data blocks. The incremental image m001.iml-2 is constructed by comparing corresponding data blocks of snapshots…”); and  

    PNG
    media_image1.png
    1063
    1333
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    891
    1604
    media_image2.png
    Greyscale

storing the extracted file-level metadata corresponding to the content files into storage cluster, wherein the storage cluster is subsequently downloaded by an index server that uses the storage cluster to index the content files captured in the one or more consistent states (col. 3, lns. 13-23; col. 8, lns. 34-58; col. 9, lns. 38-45; “so that some are tagged for automatic transfer and others are not.  Alternately, all data blocks in a file may carry the same tag.  Effectively, the data is tagged at the file-level rather than at the data block level”; and “For example, the DMS cluster may receive a virtual disk file that includes the snapshot of the VM.  The backup process may also include deduplication, compression/decompression and/or encryption/decryption”).
While Lee discloses the feature of utilizing the DMS clusters storing (col. 4, lns. 14-18), the reference does not explicitly disclose the feature of utilizing the feature of storing the metadata into a metadata catalog.  However, Welton discloses the feature of storing the catalog on every node in the system; and each node contains a local metadata catalog (col. 2, lns. 66-col. 3, lns. 20) and it would have been obvious for one with ordinary skill in the art to utilize the teachings of Welton in the system of Lee in view of the desire to enhance the virtual backup processing by utilizing the metadata catalog resulting in improving the efficiency of storing and backing-up performances.  
The references do not explicitly disclose the feature of wherein the content files are included in searches of the backed up and stored consistent states of the VM.  However, such feature is well known in the art as disclosed by Luo ([0029, 0034 and 0051]) and it would have been obvious for one with ordinary skill in the art to utilize the teaching of Luo in the system of Lee and Welton in view of the desire to enhance the virtual backup processing by utilizing the searching file scheme resulting in improving the efficiency of storing and backing-up performances.  Lee additionally discloses the feature of utilizing a non-transitory machine-readable medium; a processor and a memory coupled to the processor (col. 9, lns. 60-64).  

Regarding claims 2, 8 and 14, Lee in view of Welton and Luo disclose the method wherein using the index library to extract the file-level metadata corresponding to content files captured in the one or more consistent states comprises: for each index in the index library, parsing the one or more consistent states based on the index to obtain the file-level metadata 
Regarding claims 3, 9 and 15, Lee in view of Welton and Luo disclose the method further comprising: notifying the index server that a new VM has been backed up, wherein the new VM has been backed up if the metadata catalog is successfully created (Lee: col. 5, lna.d 17-36) and (Welton: col. 4, lns. 6-23). Therefore, the limitations of claims 3, 9 and 15 are rejected in the analysis of claims 1, 7 or 13, and the claims are rejected on that basis.

Regarding claims 4. 10 and 16, Lee in view of Welton and Luo disclose the method wherein the metadata catalog is successfully created if file-level metadata corresponding to each index in the index library is extracted and stored in the metadata catalog (Lee: col. 3, lns. 11-23) and (Welton: col. 3, lns. 32-60).   Therefore, the limitations of claims 4, 10 and 16 are rejected in the analysis of claims 1, 7 or 13, and the claims are rejected on that basis.

Regarding claims 5, 11 and 17, Lee in view of Welton and Luo disclose the method wherein the index server downloads the metadata catalog when the index server receives the notification (Lee: col. 3, lns. 13-23; col. 6, lns. 60- col. 7, lns. 8) and (Welton: col. 4, lns. 6-23) and (Luo: [0029]). Therefore, the limitations of claims 5, 11 and 17 are rejected in the analysis of claims 1, 7 or 13, and the claims are rejected on that basis.

Regarding claims 6, 12 and 18, Lee in view of Welton and Luo disclose the method wherein the one or more consistent states of the VM are backed up when a backup request for the VM is received from a VM management server (Lee: col. 3, lns. 11-23; col. 6, lns. 21-33) and 

Response to Arguments
9.	Applicant's arguments have been fully considered but they are not persuasive. 
	The main point of applicant’s argument regarding the Lee, Welton and Luo references are that “There is simply no disclosure in Lee of using the indexes in the image table to extract, from a snapshot itself, file-level metadata that corresponds to content files captured in that snapshot. As discussed above, the indexes in the Lee image table are not for locating file metadata corresponding to the content files captured in the Lee snapshots.  Instead, those indexes are for locating images stored in data store 118 for reconstruction of a snapshot” (emphasis added) (page 7 of Remarks).  However, the examiner disagrees.  It should be noted the feature upon which applicant relies (i.e., from a snapshot itself) is not recited in the rejected claims 1, 7 and 13.  It should also be noted that it is the claims that define the claimed invention, and it is the claims, not the specification that are anticipated or unpatentable.  In addition, as explained in the rejection above, Lee discloses that “DMS database 116 also stores metadata information for the data in the data store 118.  The metadata information may include file names, file sizes, permissions for files, and various times such as when the file was created or last modified”; and “In FIG. 3C, the snapshots and images are each represented by a single name… Each of these is composed of data blocks. The incremental image m001.iml-2 is constructed by comparing corresponding data blocks of snapshots…” (col. 6, lns. 50-col. 7, lns. 24; col. 8, lns. 34-58).  The examiner asserts that the one with ordinary skill in the art would recognize that the metadata information stored in the system of Lee would read on the claim limitation of “metadata 

Conclusion
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONICA M PYO whose telephone number is (571)272-8192. The examiner can normally be reached Monday-Friday 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, APU MOFIZ can be reached on 571-272-4080. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/MONICA M PYO/Primary Examiner, Art Unit 2161